 



Exhibit 10.1

 

License, Exclusive Distribution and Supply Agreement

 

This License, Exclusive Distribution and Supply Agreement is entered into as of
the latest date set forth on the signature lines below by and between, on the
one part, Oculus Innovative Sciences, Inc., a Delaware corporation having a
place of business at 1129 No. McDowell Boulevard, Petaluma, California, USA
94954 (hereinafter referred to as “Licensor”) and Oculus Technologies of Mexico
S.A. de C.V. (hereinafter referred to as “Manufacturer”), a limited liability
corporation organized under the laws of Mexico, having a place of business at
Industria Vidriera 81, Fracc. Industrial Zapopan Norte, 45130 Zapopan, Jalisco,
Mexico, and, on the other part, More Pharma Corporation, S. de R.L. de C.V.
(hereinafter referred to as “Licensee”), a limited liability company organized
under the laws of Mexico, having a place of business at Av. Ejército Nacional
926, Interior 203 Col. Los Morales, Sección Palmas 11540, Mexico City, Mexico.

 

WHEREAS, Manufacturer manufactures certain products based on the Proprietary
Rights (as such term is defined below) which it is willing to supply to Licensee
on the terms and subject to the conditions of this Agreement;

 

WHEREAS, the full ownership of any and all right, title and interest in and to
its intellectual property and any Proprietary Right related to the Products (as
such term is defined below) remains and retains with the Licensor, save for the
Manufacturer Trademarks;

 

WHEREAS, the full ownership of any and all right, title and interest in the
Manufacturer Trademarks remains and retains with the Manufacturer, unless
provided otherwise herein below;

 

WHEREAS, Licensee wishes to obtain from Licensor (i) an exclusive license of the
Proprietary Rights pursuant to the terms hereunder; and (ii) the exclusive
rights to distribute the Products in the Territory; and

 

WHEREAS, Licensee wishes to obtain from Manufacturer, and Licensor will cause
Manufacturer to (i) grant to Licensee an exclusive license over the Manufacturer
Trademarks and (ii) uninterruptedly and continuously supply the Product;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants set forth below, the Parties mutually agree as follows:

 

 

 

1. Definitions.

 

"Affiliate" means with respect to any person or entity (a) any other person or
corporation directly or indirectly controlling, controlled by, or under common
control with a Party to this Agreement or (b) any partnership, joint venture or
other entity directly or indirectly controlled by, controlling, or under common
control with, a Party to this Agreement, but in each case only for so long as
such ownership or control shall continue. For purposes of this definition, the
term “control” as applied to any person or entity means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
of that person or entity, whether through ownership of voting securities or
otherwise.

 

“Agreement” means this License Exclusive Distribution and Supply Agreement, as
amended from time to time.

 

“Business Day” means a day (excluding Saturdays, Sundays and public holidays) on
which banks are generally open for business in the United States of America and
in Mexico for the transaction of normal banking business.

 

“Conditioned License” shall have the meaning assigned to it under Section 2.2 of
this Agreement.

 

“COFEPRIS” means Federal Commission for the Protection Against Sanitary Risks
(“Comisión Federal para la Protección contra Riesgos Sanitarios”) of the United
Mexican States.

 

“Compensation” shall have the meaning assigned to it under Section 4.1 of this
Agreement.

 

“Contract Year” means each calendar year as of January 01, 2014, provided
however that the first Contract year shall be the period beginning on the
Effective Date and ending December 31, 2013.

 

“Distribution Rights” shall have the meaning assigned to it under Section 2.1.
of this Agreement.

 

“Effective Date” means August 15, 2012.

 

“Equipment” means the tools and machinery, including spare parts, property of
SPV required for the manufacturing of the Product, which are described in
Schedule “F” hereto.

 

“Exclusivity Payment” shall have the meaning assigned to it under paragraph (ii)
of Section 4.1 of this Agreement.

 

2

 

“Field” means all medical applications for human use as a topical treatment via
prescription or over-the-counter use.

 

“Government Authority” means any federal, state, or public authority, domestic
or foreign, exercising governmental powers and having jurisdiction in connection
with this Agreement; and all statutes, laws, ordinances, regulations, orders,
decrees, permits, licenses, approvals, writs, process and rules issued thereby
that may operate in connection with this Agreement.

 

“Infringement of Distribution Rights” shall mean the appointment by Licensor or
any of its Affiliates of another licensee or distributor in the Territory for
the promotion, marketing, sale or distribution of the Product in the Territory
for the Permitted Use in the Field or the direct sale by such persons of the
Products in the Permitted Use in the Field during the Term.

 

“Invention” means any invention, discovery, development, method, process,
formulas or know-how that is conceived, developed, or first reduced to practice
by a Party, or the Parties jointly, and which is not previously known or
existing, during the exercise of its rights or performance of its obligations
under this Agreement, and in each case including all related intellectual
property rights.

 

“Label Claims” shall mean the label claims obtained for the Product as permitted
under this Agreement.

 

“License” shall have the meaning set forth in Section 2.1 of this Agreement.

 

“Manufacturer License” shall have the meaning assigned to it in Section 2.1 of
this Agreement.

 

“Marketing Authorization” means the permit, authorization and/or license for the
Products issued by the relevant health authorities in the Territory, the
underlying applications thereto, and any supplements and amendments to such
government authorizations that authorize the holder of such license to
manufacture, market and sell the Products in the Territory (particularly in
Mexico, known as “Registros Sanitarios” as dully granted by COFEPRIS).

 

“Mexican Royalty” shall have the meaning assigned to it under paragraph (iii) of
Section 4.1 of this Agreement.

 

“Minimum Purchase Requirements” means the minimum annual purchase of the Product
for the Territory during each Contract Year, with the first year ending December
31st, 2013, required to retain exclusive rights to use, promote, market, offer
for sale, sell and/or distribute the Products and all the rights acquired under
this Agreement by Licensee. The Minimum Purchase Requirements are set forth in
Schedule “A” of this Agreement.

 

“Party” shall mean each of Licensor, Manufacturer and Licensee.

 

“Permitted Use” means use in accordance with applicable Label Claims.

 

3

 

“Patent(s)” means the patent(s) owned by Licensor in the Territory which are
listed in Schedule “B” of this Agreement.

 

“Patent Application(s)” means the patent application(s) filed by Licensor in the
Territory which are listed in Schedule “B” of this Agreement.

 

“Pledge” means a (i) pledge agreement subject to the Mexican Law of Negotiable
Instruments and Credit Transactions (“Ley General de Títulos y Operaciones de
Crédito”) over the SPV Shares granted in favor of Licensee by Manufacturer and
Co-Pledgor as set forth in Section 6 of this Agreement, and (ii) a pledge
without transfer of possession subject to the Mexican Law of Negotiable
Instruments and Credit Transactions (“Ley General de Títulos y Operaciones de
Crédito”) over the Equipment granted in favor of Licensee by Manufacturer as set
forth in Section 6 of this Agreement.

 

“Proprietary Rights” means the Trademark(s) Trademark Application(s), Patent(s),
Patent Application(s), copyrights, trade secret rights and all other
intellectual and industrial property rights of any sort related to the Product
in the Territory.

 

“Product” means topical prescription and over-the-counter pharmaceutical
products for humans utilizing the Licensor Technology as listed in Schedule “A”
of this Agreement. The Parties agree that they may, from time to time and by
mutual agreement, introduce new Products in such Schedule “A”, provided however,
that pricing and Minimum Purchase Requirements must be set forth by the Parties
before adding any new Product to such Schedule “A”.

 

“Recall” shall have the meaning assigned to it under Section 3.5 of this
Agreement.

 

“Royalty” shall have the meaning assigned to it under paragraph (i) of Section
4.1 of this Agreement.

 

“SPV” shall have the meaning assigned to it under Section 6 of this Agreement.

 

“SPV Shares” means the stock certificates issued by SPV to Manufacturer and Mr.
Everardo Garibay Ramírez, representing 100% of the stock ownership of SPV.

 

“Supply Disruption” shall have the meaning assigned to it under Section 7.2.

 

“Technology” means inventions (whether or not patentable), ideas, processes,
formulas, technical information and know-how directly related to the Product
which are owned by Licensor and used by it as of the date of this Agreement, and
improvements thereto which are developed and owned by Licensor during the Term
of this Agreement.

 

4

 

“Territory” means Mexico.

 

“Trademark(s)” means the trademark(s) owned by Licensor or the Manufacturer in
the Territory which are listed in Schedule “C” of this Agreement, any
derivations thereof, any other symbols related to the Products and all goodwill
associated therewith.

 

“Trademark Applications(s)” means the trademark applications(s) filed by
Licensor or the Manufacturer in the Territory which are listed in Schedule “C”
of this Agreement, any derivations thereof, any other symbols related to the
Products and all goodwill associated therewith.

 

“Transfer Price” shall have the meaning assigned to it under Section 4.2 of this
Agreement.

 

“Termination Date” means the date on which the Cure Period or the In Lieu Cure
Period, as the case may be, of a Material Breach expires without it being cured
in accordance with Section 7.

 

2. License Grant and Distribution Rights.

 

2.1 Ownership and License. On the terms and subject to the conditions of this
Agreement, Licensor hereby grants to Licensee an exclusive license, with the
right to sublicense, to all of the Proprietary Rights with respect to the
Product to promote, market, import, offer for sale, sell and/or distribute the
Product in the Territory for the Permitted Use in the Field (the “License”) and
appoints Licensee as the exclusive distributor or the Products in the Territory
during the Term (the “Distribution Rights”). Licensor shall not, directly or
indirectly, appoint another manufacturer, licensee or distributor in the
Territory for the manufacturing, promotion, marketing, sale or distribution of
the Products in the Territory for the Permitted Use in the Field. For the
purpose of clarity, under no circumstances the Parties intent to transfer the
Proprietary Rights.

 

Subject to the terms and conditions set forth in Section 2.2., herein below,
Licensor hereby grants to Licensee the Conditioned License.

 

Manufacturer hereby grants an exclusive license over the Manufacturer Trademarks
set forth in Schedule “C” hereof, with the right to sublicense pursuant to the
provisions herein, to all of the Proprietary Rights of Manufacturer during the
Term of this Agreement (the “Manufacturer License”).

 

All orders or direct inquiries received by Licensor or the Manufacturer
respecting the sale of the Products in the Territory will be referred by
Licensor or the Manufacturer, as the case may be, to Licensee. In such regard,
Manufacturer agrees to provide a comprehensive list of its current clients to
allow Licensee to liaise directly with them for supply of Product purposes.

 

5

 

The License, the Manufacturer License, and the Distribution Rights are limited
to and may be exercised exclusively by Licensee and/or its permitted
sublicensees solely for the purpose of promoting, marketing, import, offering
for sale, selling and/or distributing the Product in the Territory for the
Permitted Use in the Field and may be used as necessary to carry out all actions
before the Government Authorities as required per applicable laws in connection
with the Marketing Authorizations in the Territory. Licensee may not sublicense
its rights hereunder, except pursuant to agreements which shall be in writing
and shall contain obligations of the third party materially similar to the
obligations of Licensee hereunder, and no less favorable to Licensor’s rights
than the provisions contained in this Agreement. Licensee shall be liable to
Licensor and/or Manufacturer, as the case may be, for acts or omissions of any
sublicensee not in conformity with the terms of this Agreement or any agreement
between Licensee and any sub-licensee. Licensee may export/import Licensee
Products as necessary to cover the Territory, subject to material compliance
with all applicable import and export laws.

 

In the event Licensor, Manufacturer and/or any of its Affiliates obtains an
authorization to use the Products in Territory for a use other than the
Permitted Use, Licensee shall be granted a right of first refusal to exploit
such new authorizations.

 

In any case, any sublicense agreement signed by Licensee shall include a section
providing that Licensor shall authorize the terms and conditions of any such
sublicense agreement within the following ten (10) Business Days after
execution. If Licensor does not grant such authorization, the sublicense
agreement may not enter into effect and shall be null and void. Licensee shall
deliver to Licensor and Manufacturer an original of any such sublicense
agreement duly signed by the Parties, within ten (10) calendar days after
signature so that Licensor may grant its authorization (such authorization not
to be unreasonably withheld, conditioned nor delayed); if such authorization is
not given in writing with the referred term, the authorization shall be
considered as granted.

 

Nothing herein shall prevent Licensor from distributing Licensor’s other
products outside the Field or outside the Territory. Provided however, that
neither Licensor, Manufacturer or any of its Affiliates shall sell Products to a
third party which they have reason to believe will export or import it to the
Territory.

 

It is the intent of the Parties hereto that the Proprietary Rights and
Technology licensed hereunder shall be deemed to be “intellectual property”
within the meaning of section 101(35A) of Title 11, of the United States Code
(the “Bankruptcy Code”) and, accordingly, it is the further intention of the
Parties that Licensee shall be entitled to the protections provided pursuant to
section 365(n) of the Bankruptcy Code.

 

6

 

2.2 Transfer of Technology and Conditioned License. Upon request by Licensee
provided that a Supply Disruption event arises as per Section 7.2 and is uncured
after the In Lieu Cure Period as per the terms therein provided, or an
Infringement of Distribution Rights occurs, Licensor shall transfer to Licensee
the Technology as shall be required by Licensee to independently manufacture the
Product using the Equipment, provided that Licensee shall pay to Licensor or the
person appointed by it, a royalty of 8% over the quarterly net sales of the
Product as consideration for the Conditioned License. For such purposes, and
subject to the occurrence of an uncured Supply Disruption Event or an
Infringement of Distribution Rights, Licensor hereby grants to Licensee, a
non-exclusive license over the Proprietary Rights, including the Technology and
any know-how required by Licensee to be lawfully enabled to directly or
indirectly produce, manufacture, sell, distribute, and promote the Product in
the Territory (the “Conditioned License”). For the avoidance of doubt such
license is conditioned to and will become effective upon an uncured Supply
Disruption event or an Infringement of Distribution Rights and it is granted for
twenty five (25) years, such term will initiate when the Conditioned License
becomes effective. Such transfer of Technology to take place within ten (10)
calendar days as of receipt of such request. For purposes of clarity, Technology
shall not include Proprietary Rights.

 

2.3 Ownership of Proprietary Rights.

 

(a) Licensor shall retain and own all right, title and interest in and to its
Proprietary Rights.

 

(b) Licensor and Manufacturer, as applicable, shall have the responsibility and
obligation to prosecute and maintain existing Trademark(s), Trademark
Application(s), Patent(s), Patent Application(s) and copyrights in the
Territory.

 

(c) Licensor and Manufacturer agree to jointly and severally protect Licensee
against all infringements and alleged infringements of the Trademark(s)
Trademark Application(s), Patent(s), Patent Application(s) and copyrights in the
Territory made by any third party of which Licensor and/or Manufacturer, or
Licensee, become aware in the Territory. The Parties will work in good faith in
taking any actions to protect against infringement or alleged infringement,
including joining in any enforcement action as a Party if requested, and the
Parties shall share the related legal fees, costs and expenses on a fifty and
fifty (50%-50%) basis, in the understanding that the appointment of the local
counsel shall be agreed between the Parties. In the event Licensor and/or
Manufacturer do not take action to proceed against an alleged infringer in the
Territory, Licensee shall have the option of proceeding against the alleged
infringer; Provided that Licensor and/or Manufacturer shall reimburse Licensee,
upon written demand, the amount equivalent to [ ]* percent ([ ]*%) of the legal
fees, costs and expenses resulting from such protective actions, such amounts,
at the sole discretion of Licensee to be reimbursed within thirty (30) calendar
days after their payment is requested in witting or to be off-set against any
payments due in favor of Licensor and/or Manufacturer hereunder.

 



_______________



* Confidential material redacted and separately filed with the Commission.

 

 

7

 

(d) Each Party will own all right, title, and interest in and to the Inventions
made solely by its employees or agents (“Sole Inventions”).

 

(e) The Parties will jointly own all right, title, and interest in and to the
Inventions made jointly by the employees or agents of each Party (“Joint
Inventions”). Subject to the terms of this Agreement, the Parties will negotiate
in good faith a policy for protecting (including patent prosecution) and
exploiting (including sharing of any related revenues) the Joint Inventions,
whether by way of licensing or by establishment of a related business
relationship. Unless the Parties otherwise agree and except as otherwise
expressly provided in this Agreement, neither Party will have any obligation to
account to the other for profits, or to obtain the other Party’s approval to
license or exploit any Joint Invention. Authorship, inventorship, and other
indicia of which Party developed an Invention will be determined in accordance
with United States intellectual property laws in effect at the time of
development.

 

2.4 No Implied License. Except for those licenses expressly granted pursuant to
this Section 2, each of the Parties acknowledges and agrees that no other
license is granted, by implication or otherwise.

 

3. Manufacturing and Supply.

 

3.1 Manufacturing.

 

3.1.1.Manufacturing Source. The Product will be manufactured by Manufacturer at
its site located in Industria Vidriera 81, Fracc. Industrial Zapopan Norte,
45130, Zapopan, Jalisco, Mexico, or another site proposed by Manufacturer that
Licensee has been notified about in advance in writing by Manufacturer, and that
has been expressly accepted by Licensee acceptance that shall not be
unreasonably withheld, conditioned or delayed, provided such transfer does not
result in a Supply Disruption. Any of the alternative sites proposed by
Manufacturer shall comply with any applicable law.

 

Manufacturer shall have the obligation at all times during the Term of this
Agreement to obtain and maintain the government authorizations, permits,
approvals and/or licenses required to enable Manufacturer to manufacture and, as
the case may be, to import the Product as well as any and all raw materials and
components used for the manufacture of the Products in the Territory and to
provide such Product for shipment to Licensee to the location specified in
Section 3.3 of this Agreement, in the understanding that Manufacturer shall
assume and disburse all costs and fees associated with obtaining or maintenance
of such government authorizations, permits, approvals and/or licenses.

 

8

 

3.1.2.Specifications. Manufacturer shall, and Licensor shall cause Manufacturer,
to manufacture the Product for Licensee pursuant to this Agreement in accordance
with the applicable Marketing Authorization for the Product and the packaging
and labeling practices and quality control and assurance stipulations agreed in
writing between the Parties.

 

3.1.3.Changes to Product. During the Term of this Agreement, Manufacturer shall
not, and Licensor shall cause Manufacturer not to, implement any Material
Changes (see definition below) relating to the Product for purposes of this
Agreement without the prior written consent of Licensee. A “Material Change” is
defined as any change that:

 

(1)impacts the regulatory commitments for the Product;

(2)may require re-validation of manufacturing processes for quality control and
quality assurance purposes;

(3)may affect the quality, purity, safety, identity or strength of the Product;
or

(4)would necessarily result in changing or modifying the Marketing
Authorizations.

 

3.1.4.Product Labeling. All Product supplied under this Agreement shall be in
the same formulations, presentations, pack sizes and with the existing product
labeling and package inserts existing as of the Execution Date of this
Agreement, as specifications are set forth in Schedule “G” of this Agreement.

 

3.1.5.Provision of Required Labeling for Manufacture of Product. After Licensee,
its Affiliate or its designee receives Marketing Authorizations in the Territory
for the Product in Licensee’s, its Affiliate’s or its designee’s name and at
least sixty (60) calendar days before requiring Manufacturer to use Licensee’s,
its Affiliate’s or its designee’s own label, package design and/or package
insert (“Labeling”), Licensee shall provide Manufacturer with a copy of such
Labeling for use by Manufacturer in future manufacture and supply of the
Products and such prior notice period shall also apply prospectively for any
changes that Licensee may choose to make to the Labeling during the remainder of
the Term of this Agreement.

 

3.2. Licensee’s Product Forecast and Purchase Orders.

 

9

 

3.2.1.Rolling Forecast. Within five (5) business days after the Effective Date,
Licensee shall provide Manufacturer with a written estimate, by month and by
Product, of the quantities of Product Licensee would like to have delivered to
it for the subsequent twelve (12) months. The quantities in the forecast for
months one (1) through three (3) of the twelve (12)-month rolling forecast shall
be binding on Licensee. The quantities in the rolling forecast for months four
(4) through twelve (12) shall be a non-binding estimate. The foregoing provided
that, Licensee shall always comply with the Minimum Purchase Requirements as set
forth in Schedule “A” hereof. Notwithstanding anything to the contrary in this
Section, Manufacturer guarantees to Licensee that during the Term of this
Agreement, the supply of the Product will not be less than 120% (one hundred and
twenty percent) of the unit sales by SKU of the Product conducted by
Manufacturer during the twelve (12)-month period preceding the Effective Date.
The Parties agree to meet once a year at a minimum to discuss a non binding
multiyear forecast for the Products.

 

3.2.2.Updates. After providing Manufacturer with the initial rolling forecast as
required by Section 3.2.1, on a monthly basis, Licensee shall submit in writing
to Manufacturer an updated forecast. This updated forecast shall extend from the
then-present time through the last month of a twelve (12) month period which
shall include the month of the then present time in a format mutually agreed
upon by the Parties. Months one (1) through three (3) shall be binding
commitments, and months four (4) through the end of the required forecast period
shall be non-binding estimates, as follows:

 

(1)the binding commitment for months one (1) and two (2) carry over from the
prior month’s forecast;

 

(2)a binding commitment shall be submitted for month three (3);

 

(3)and a non-binding estimate shall be provided for months four (4) through the
remainder of the required rolling forecast period.

 

Licensee shall furnish Manufacturer with said updated rolling forecast by the
fifth (5th) Business Day of each month for which a rolling forecast is made by
Licensee as required hereunder.

 

Any binding commitment required by this Section shall be modified to account for
Force Majeure situations, should such conditions exist.

 

3.2.3.Purchase Orders for Product. Licensee shall submit to Manufacturer firm
purchase orders in writing for Product at least sixty (60) calendar days before
the delivery date requested by Licensee under this Agreement. Such orders shall
be based on the binding commitments provided by Licensee pursuant to Sections
3.2.1 and 3.2.2 of the Agreement.

 

10

 

3.3 Supply Quantities. Schedule “A” indicates the estimated total quantities of
both commercial and medical Sample presentations of the Products that will be
delivered by Manufacturer to Licensee during the first twelve (12) months from
the Effective Date of this Agreement. The specific quantities to be manufactured
and supplied each month by Manufacturer to Licensee will be determined in
accordance with the forecasting requirements included in this Agreement.

 

The Parties hereby agree that Manufacturer shall pay any and all costs derived
from the delivery and supply of the Product to Licensee at the following
location, or any other location in the Territory as appointed from time to time
by Licensee during the Term:

 

[ ]*

[ ]*

[ ]*

[ ]*

 

It is also understood and agreed upon by the Parties that Manufacturer shall not
ship or deliver the Products to any other location or to any international
partner of Licensee or any third party whatsoever, unless otherwise mutually
agreed in writing by the Parties.

 

3.4 Non-Conformities. Upon delivery of the Products, Licensee shall inspect the
Products and shall notify the Manufacturer forthwith and no later than twenty
five (25) Business Days after the delivery date, by e-mail or written
communication delivered as provided herein below, of any damage or of any
shortages or non-conformity of the delivered Products apparent from a visual
inspection. Supporting evidence and documents shall be included, as reasonably
deemed necessary by Licensee or reasonably required by the Manufacturer. Upon
request of Manufacturer, Licensee shall make available to the Manufacturer
samples of the Products which are declared as defective. In case of non
conformity to the Marketing Authorization(s) of any quantity of the Product
delivered pursuant hereto, Manufacturer shall take back, at its expense, the
quantities concerned and shall replace them within twenty (20) Business Days
from receipt of the relevant notice by Licensee.

 

With respect to damages, shortages or nonconformity discoverable by way of
visual inspection, the Product shall be deemed to have been delivered in good
saleable condition after expiry of said twenty five (25) Business Days period
after the delivery date to Licensee.

 

 



_______________



* Confidential material redacted and separately filed with the Commission.

 

 

11

 

Any dispute between the Parties regarding specifications of the Product
delivered hereunder shall be referred, in the case of Mexico, in first instance
to a mutually acceptable third party expert authorized by COFEPRIS, if no
agreement is reached between the Parties with respect to such appointment, then
such dispute shall be referred to Lambda Científica, S.A. de C.V. or
Laboratorios Becar S.A. de C.V., such dispute to be handled by the entity
providing a lower quotation for their services, within thirty (30) days from the
receipt by the Manufacturer of the notice of claim of Licensee. The opinion of
such expert shall be definitive and binding upon the Parties. The cost of such
independent advice shall be borne by the Party losing the specific dispute as
per the binding decision of the expert.

 

The Manufacturer shall not replace defective Product delivered to Licensee or
returned to Licensee by the customers, patients, or authorities, without the
prior written request of Licensee.

 

3.5 Recall. The Parties shall cooperate fully with one another in any of the
following events involving a recall of Product resulting in a market withdrawal
of covered by this Agreement, including any correction, post-sale warning or
mailing of information (the “Recall”):

 

(i)A Recall is requested or ordered by a Government Authority issued due to the
Products not meeting the Specifications or manufacturing related issues or
Manufacturer requests a Recall for Product quality or manufacturing related
issues;

(ii)A Recall is requested or ordered by a Government Authority issued due to off
Label promotion, illegal marketing or misrepresentation of Product quality; and

 

(iii)Any Recall other than (i) and/or (ii).

 

Each Party shall inform the other Party in writing on a reasonably timely basis
in light of the involved events concerning any Product related issues that have
the potential to result in a Recall in the Territory or elsewhere if impacting
this Agreement. Manufacturer and Licensee and its Affiliates and designee shall
further cooperate with one another using reasonable efforts and acting in good
faith in conducting a Recall. The Parties will provide reasonable assistance to
each other to investigate the root cause(s) related to a Recall subject to this
Agreement.

 

The out-of-pocket costs and expenses incurred in connection with a Recall under
subsection (i) above shall be beard by Manufacturer; the out-of-pocket costs and
expenses incurred in connection with a Recall under subsection (ii) above shall
be beard by Licensee; the out-of-pocket costs and expenses incurred in
connection with a Recall under subsection (iii) above shall be beard by
Manufacturer and Licensee on a [  ]*%-[  ]*% basis.

 



* Confidential material redacted and separately filed with the Commission.



 

12

 

3.6 Sales.

 

(a) Licensee shall use commercially reasonable efforts to sell the Product.
Licensee agrees to ascertain and materially comply with all applicable laws and
regulations and standards of industry or professional conduct in connection with
the use, marketing, offer for sale, sale, distribution and promotion of the
Products; including, without limitation, those applicable to exportation,
importation, product claims, labeling, approvals, registrations and
notifications.

 

(b) Licensee agrees to market and label the Product consistent with all
applicable regulatory label claims. Licensee shall not, and shall cause its
Affiliates not, to make any representations or warranties relating to the
Product except for those representations contained in this Agreement. Licensee
agrees not to make, and agrees to cause its Affiliates not to make, any
representation or warranty, whether oral or in writing, regarding the Product
that is not consistent with the Label Claims authorized in each country within
the Territory in which the Product is marketed.

 

3.7 Responsibility for Obtaining Marketing Authorizations.

 

(a) Licensee shall be solely responsible for, and shall use diligent efforts in
connection with filing, communicating with, and seeking Marketing
Authorization(s), approvals, registrations, notifications and the like from,
Government Authorities. Licensee shall not file any such application or document
or conduct any study without Licensor’s prior written consent, which shall not
be unreasonably withheld, conditioned or delayed. Licensee will provide Licensor
with any information regarding the foregoing that Licensor may reasonably
request (with necessary translations at Licensor expense); Licensor may use all
such reports, documentation and information in seeking approvals, registration,
notifications or filing applications for approvals with Government Authorities,
or otherwise at its discretion, outside the Territory. Licensee will regularly
report to Licensor on these efforts, and Licensor will reasonably cooperate with
these efforts.

 

(b) Current Marketing Authorizations and governmental approvals owned or
obtained by Manufacturer will be transferred to Licensee (to the extent that
such transfer is approved by the Government Authorities), at Licensee request,
and Licensee shall be obligated to manage, comply and fulfill any obligation
derived thereby, acquiring full liability for such registrations and
governmental approvals keeping Licensor safe from any claim or liability derived
from such Marketing Authorizations or governmental approvals, except for any
liability arising out of the negligence or misconduct of Manufacturer during the
manufacturing process of the Product. The Parties further agree that, at the
termination of this Agreement by any reason or cause, except for a breach by
Supply Disruption or Infringement of Distribution Rights hereunder, Licensee
shall, within the following ninety (90) calendar days, transfer such
registrations or governmental approvals to Manufacturer or file any required
application before any competent Government Authority in order to transfer such
registrations or governmental approvals to Manufacturer without further
liability or responsibility to Manufacturer, except for any liability arising
out of the negligence or misconduct of Manufacturer during the manufacturing
process of the Product. Transfer of Marketing Authorizations shall be requested
to COFEPRIS by filing of a document materially similar to the document enclosed
hereto as Schedule “E”. To such purposes, Licensee shall grant to Manufacturer,
Licensor and/or the persons appointed by them, on or within fifteen (15)
Business Days after the Effective Date, a special irrevocable and limited power
of attorney in order to allow Manufacturer or Licensor to apply for such
Marketing Authorizations or governmental approvals before the Government
Authorities in case that Licensee does not file for such transfer within the
term of ninety (90) calendar days herein provided.

 

13

 

3.8 Payment of Regulatory Expenses. All costs incurred in connection with the
preparation and filing of the Marketing Authorization(s) shall be the sole
responsibility of Licensee.

 

4. Compensation and Transfer Price.

 

4.1 Compensation. In consideration for the rights granted hereunder, Licensee
shall make the following payments (jointly referred to as the “Compensation”):

 

(i)In consideration for the License a one time royalty payment in the amount of
Five Hundred Thousand U.S. Dollars (USD$500,000.00) in favor of Licensor (the
“Royalty”).

 

(ii)In consideration for the Distribution Rights Licensee shall make a one time
payment in the amount of Three Million U.S. Dollars (USD$3,000,000.00) in favor
of Licensor (the “Exclusivity Payment”).

 

(iii)And in consideration for the Manufacturer License, Licensee shall make a
one time payment in the amount of One Hundred Thousand U.S. Dollars
(USD$100,000.00) in favor of Manufacturer (the “Mexican Royalty”).

 

All items of the Compensation to be paid within fifteen (15) Business Days
following the Effective Date, provided that at least three (3) Business Days in
advance the relevant Party as issued a true and correct invoice compliant with
applicable laws in favor of Licensee.

 

The Parties expressly agree that the Royalty is subject to an Income Tax
withholding according to article 200 of the Mexican Income Tax Statute, same
that will be applied unless Licensor delivers a true, correct and valid
certificate of residency issued by the Internal Revenue Service before payment,
in which case Licensee will apply the preferential Income Tax withholding rate
provided under article 12 of the U.S.-Mexico Convention to Avoid Double
Taxation.

 

Licensor and Manufacturer irrevocably and expressly waive any right to any
further Compensation, for the use of the rights granted pursuant to the License,
the Manufacturer License and Distribution Rights.

 

Licensor and Manufacturer jointly and severally represent and warrant that
inventory levels of Product at wholesalers shall not be greater than forty five
(45) days of sales at the Effective Date of this Agreement. Any amount of
inventory above this level will be deducted to from the above mentioned
Compensation or any future Transfer Price payment.

 

In addition, all Product returns related to Manufacturer’s own sales of the
Product, made previously to the Effective Date of this Agreement, will be
exclusively handled by Manufacturer. In case that the wholesalers or clients
return them to Licensee, Licensee will deduct them from Product purchases, and
will provide all the necessary documentation related to these returns and
corresponding deductions.

 

14

 

4.2 Transfer Price. Licensee agrees to pay the Transfer Prices detailed in
Schedule “A” (the “Transfer Prices”) to Manufacturer for each every Product
shipped to Licensee during the Term of this Agreement. The established Transfer
Prices shall be adjusted on each anniversary of the Effective Date, the Parties
agree to meet and review consumer price index adjustments, such as the
Mexican Consumer Price Index (Indice Nacional de Precios al Consumidor -
INPC) as published by Banco de Mexico, and at minimum increase the Transfer
Price accordingly, annually.

 

4.3 Method of Payment. The Transfer Price will be paid to Manufacturer within
[  ]* ([  ]*) days after Product delivery date, provided that Manufacturer shall
deliver an invoice compliant with applicable law.

 

5. Confidentiality.

 

5.1 All information of the Parties, exchanged between them as a result of this
Agreement shall be treated between them as confidential (the “Confidential
Information”). Each Party agrees (i) to hold the other Parties’ Confidential
Information in confidence and to take all reasonable precautions to protect such
Confidential Information (including, without limitation, all precautions each
Party employs with respect to its confidential materials), (ii) not to divulge
any such Confidential Information or any information derived therefrom to any
third person, unless required by a competent Government Authority; and (iii) not
to remove or export from the United States and/or the Territory or re-export any
such Confidential Information or any direct product thereof (e.g., Products by
whomever made) unless expressly consented to in writing by the other Party and
except in compliance with all licenses and approvals required under applicable
Mexican and foreign export laws and regulations, including without limitation,
those of the Mexican Secretariat of Economy (“Secretaría de Economía”). Any
employee given access to any such Confidential Information must have a
legitimate “need to know” and shall be similarly bound in writing. Without
granting any right or license, the Parties agree that the foregoing sub-sections
(i), (ii) and (iii) shall not apply with respect to information the other Party
can document (i) is in or (through no improper action or inaction by the other
Party, agent or employee) enters the public domain (and is readily available
without substantial effort), or (ii) was rightfully in its possession or known
by it prior to receipt from disclosing Party, or (iii) was rightfully disclosed
to it by another person without a duty of confidentiality owed to the other
Party, or (iv) was independently developed by it, by persons without access to
such information and without use of any information of the other Party. Each
Party must promptly notify the other Party of any information it believes comes
within any circumstance listed in the immediately preceding sentence and will
bear the burden of proving the existence of any such circumstance by clear and
convincing evidence including contemporaneous written records. The Parties
obligations under this Section5 shall terminate five (5) years after the
termination or expiration of this Agreement.

 



* Confidential material redacted and separately filed with the Commission.



 

15

 

5.2 Immediately upon termination of this Agreement, each Party will turn over,
or shall cause to have turned over, to the other Party all Confidential
Information received from the other Party and all documents or media containing
any such Confidential Information, any and all copies or extracts thereof.

 

5.3 The Parties acknowledge and agree that due to the unique nature of their
Confidential Information, there can be no adequate remedy at law for any breach
of its obligations hereunder, that any such breach may allow the non-breaching
Party or third parties to unfairly compete with the non-breaching Party
resulting in irreparable harm to the non-breaching Party, and therefore, that
upon any such breach or any threat thereof, the non-breaching Party shall be
entitled to appropriate equitable relief in addition to whatever remedies it
might have at law and to be indemnified by the breaching Party from any damages
and expenses (including reasonable and documented attorney's fees), in
connection with any breach or enforcement of each Parties’ obligations hereunder
or the unauthorized use or release of any such Confidential Information. Each
Party will notify the other in writing immediately upon the occurrence of any
such unauthorized release or other breach. Any breach of this Section 5 will
constitute a material breach of this Agreement.

 

6. Guaranty. In order to guarantee the uninterrupted supply of the Product by
Manufacturer hereunder and the compliance with the Distribution Rights, Licensor
and Manufacturer jointly and severally agree to carry out the following actions
within fifteen (15) Business Days after the Effective Date and throughout the
Term, as applicable:

 

(i) Manufacturer and Everardo Garibay Ramírez (hereinafter “Co-Pledgor”) will
incorporate a Mexican entity in the form of a limited liability company
(“sociedad anónima”) under applicable Mexican laws, to which Licensor shall
transfer title to the Equipment free of any lien, encumbrance, and without any
outstanding payment obligations or indebtedness being incurred for such transfer
(the “SPV”). Manufacturer shall be the owner of record of at least 99% of the
shares representative of SPV’s equity and Co-Pledgor of the reminder outstanding
shares;

 

16

 

(ii) Manufacturer and Co-Pledgor must grant a first priority Pledge in form
satisfactory to Licensee over the SPV Shares owned by each of them, in favor of
Licensee to guarantee the uninterrupted manufacture and supply of Products and
the compliance with the Distribution Rights, unconditionally exercisable upon an
uncured Supply Disruption event. For such purposes each Manufacturer and
Co-Pledgor shall deliver the SPV Shares owned by each of them duly endorsed in
pledge guaranty (“endoso en garantía”) in favor of Licensee. In accordance with
the provisions of this Section, a perfect and continuous pledge is constituted
over the SPV Shares, which shall be enforceable, take all effects and will not
be cancelled or decreased; therefore Manufacturer and its designee shall not
have the right to require any reduction of the pledge constituted over the SPV
Shares. The Pledge shall be valid and take all legal effects between the Parties
and against third parties, from the date of execution of the relevant agreement,
the endorsement of the share certificates representing the SPV Shares, and its
corresponding registration in the Company’s shares registry book;

 

(iii) Manufacturer and Co-Pledgor will be obliged to cause the SPV to comply
with all requirements under the Mexican Law of Negotiable Instruments and Credit
Transactions (“Ley General de Títulos y Operaciones de Crédito”), including
article 334, and will cause the SPV to register the Pledge in its shareholders
registry book (“Libro de Registro de Acciones”), (such recording to be certified
in writing by SPV’s secretary or sole administrator) and will expressly consent
to the acquisition by Licensee of the SPV Shares upon execution of the Pledge,
within the three (3) calendar days following execution of the Pledge agreements,
such consent to be recognized before a public notary or commercial fedatary
(“corredor publico”) as requested by Licensee. Moreover, if the SPV Shares are
exchanged for new shares by the SPV the Manufacturer and the Co-Pledgor will
undertake any action that may be necessary to maintain the Pledge and the new
shares will be Pledged shares;

 

(iv) Intentionally omitted;

 

(v) Manufacturer will take any and all necessary actions to cause SPV not to
have any assets, including U.S. bank accounts which may subject the SPV to U.S.
Bankruptcy laws;

 

(vi) Manufacturer shall take any and all necessary steps in order for SPV not to
carry out any activities except for the leasing of the Equipment to
Manufacturer, under terms reasonably satisfactory to the Licensee;

 

17

 

(vii) Manufacturer shall take any and all necessary actions as to ensure that
SPV does not incur in indebtedness during the term of the Pledge in excess of
USD$10,000.00 (Ten Thousand Dollars 00/100) without the prior written consent of
Licensee;

 

(viii) Manufacturer shall take any and all necessary actions to ensure that SPV
does not employ personnel during the Term without the prior written consent of
Licensee;

 

(ix) Manufacturer shall take any and all necessary action as to ensure that SPV
does not transfer or in any other way dispose the property or underlying rights
of the Equipment or grants any other rights in favor of any third party, except
for the rights derived from leasing the Equipment to Manufacturer pursuant to
sub-section (vi) of this Section 6;

 

(x) Licensor and Manufacturer shall take any and all necessary steps to cause
the Equipment to be in fully operational status during the Term and/or to have
SPV substitute it for new equipment when the Equipment is damaged or not fully
operational;

 

(xi) Manufacturer shall cause SPV to materially comply with any tax obligation
it may be subject to under applicable laws and shall furnish yearly tax returns
and permit the conduct of audits during normal business hours upon request by
Licensee in order to enable it to verify that Manufacturer is complying with any
and all obligations provided under this Section 6;

 

(xii) Manufacturer undertakes to carry out any and all actions required,
including any corporate actions, in order to cause the SPV to grant a first
priority pledge without transfer of possession over the Equipment in favor of
Licensee pursuant to the applicable terms of the Mexican Law of Negotiable
Instruments and Credit Transactions (“Ley General de Títulos y Operaciones de
Crédito”), before a public notary, in the understanding that the relevant pledge
agreement shall include, among other standard terms and conditions for these
kind of agreements, the following: (i) Manufacturer, Co-Pledgor or SPV shall not
have the right to require any reduction of the Pledge constituted over the
Equipment; (ii) SPV shall be authorized to transfer possession of the Equipment
only to Manufacturer who in turn shall undertake to use it for the sole purpose
of supplying the Products under this Agreement; (iii) SPV shall waive its right
to transfer the title of the Equipment, even if such transfer would be conducted
under ordinary course of its business; (iv) SPV shall undertake to obtain
insurance for the Equipment in commercially reasonable terms; (v) all costs and
expenses related to the maintenance of the Equipment shall be beard by the SPV.
In accordance with the provisions of this Section, a perfect and continuous
pledge is constituted over the Equipment, which shall be enforceable, take all
effects and will not be cancelled or decreased; therefore The Pledge shall be
valid and take all legal effects between the Parties and against third parties,
from the date of execution of the relevant agreement; and

18

 

(xiii) Manufacturer and Licensee shall take any and all necessary actions in
order for the SPV to execute all documents required by it in order to enforce
the Equipment Pledge, and will expressly consent to the acquisition by Licensee
of the Equipment upon execution of the Pledge, within the three (3) calendar
days following execution of the Pledge agreements, such consent to be recognized
before a public notary or commercial fedatary (“corredor publico”) as requested
by Licensee. Moreover, Manufacturer will cause SPV to recognize that the
Equipment is consistent of expandable property (“bienes fungibles”) therefore a
total or partial exchange of the Equipment, will not result in a termination of
the Pledge of the Agreement.

 

7. Term and Termination.

 

7.1 Term. The term of this Agreement shall be of twenty five years (25) from its
Effective Date and will be automatically renewed for successive two (2) year
terms without the need of any notice or modification as long as Licensee has
materially complied with any and all of the obligations undertaken hereunder,
including, but not limited, to the Minimum Purchase Requirements set forth in
Schedule “A” of this Agreement.

 

7.2 Termination for Material Breach. Either Party may terminate this Agreement
upon Material Breach that is subject to cure that is not cured within thirty
(30) calendar days of written notice of breach (the “Cure Period”). Obligations
of Licensor and Manufacturer hereunder shall be joint and several. Any breach of
terms and conditions of this Agreement shall be deemed a Material Breach and
shall entitle the other Party to terminate the Agreement. Such termination shall
be without prejudice to the terminating Party’s claims for damages,
reimbursement indemnification for the losses incurred by reason of such
termination or non-compliance of the Agreement and, as the case may be, payment
of liquidated damages in accordance with that provided herein.

 

The Parties expressly agree that for a Supply Disruption event or the lack of
timely payment of the Transfer Price and other Licensee payment obligations
hereunder in lieu of the Cure Period a one hundred and twenty (120) calendar day
period shall apply (the “In Lieu Cure Period”). A “Supply Disruption" will be
considered to take place when Product is not fully and or timely delivered as
required in any purchase order issued pursuant hereunder.

 

7.3 Termination for Failure to Meet Minimum Purchase Requirements. If Licensee
fails to meet the Minimum Purchase Requirements for any Contract Year, as set
forth in Schedule “A” of this Agreement, then Licensor and/or Manufacturer may,
in addition to any other rights it has under this Agreement, terminate the
Agreement pursuant to Section 7.2.

 

19

 

7.4 Survival. Except to the extent expressly provided to the contrary, the
following provisions shall survive the termination of this Agreement: Section 5,
Section 6, this Section 7.4, Sections 8 and 9.

 

7.5 Termination for Insolvency or Bankruptcy. In the event any Party is legally
declared in bankruptcy, insolvency, moratorium of payment, reorganization or
liquidation, or if either Party makes any assignment for the benefit of its
creditors, then this Agreement may be, to the extent permitted under applicable
law, terminated forthwith by the other Party through written notice to the other
Party subject to proceedings covered by this Section of the Agreement.

 

7.6 Termination for Misrepresentation. In the event that any of the
representations and warranties expressed by the Parties in Section 8 of this
Agreement or in any other of its Sections, is incorrect, false, fraudulent,
negligent, incomplete or misleading or in any manner whatsoever, then this
Agreement may be terminated forthwith by the other Party through written notice
to the other Party.

 

7.7 Consequences of Supply Disruption or Infringement of Distribution Rights.
The Parties further agree that: (i) if Manufacturer does not cure a Supply
Disruption event in accordance with Section 7.2, (ii) Licensor, Manufacturer or
SPV falls within Section 7.5 which may result in a Supply Disruption event; or
(iii) Manufacturer, Licensor or an Affiliate carries out any act that results in
an Infringement of Distribution Rights, then, at the election of Licensee:

 

a.Shall have the unconditional right to enforce its rights under the Pledge;

 

b.Shall have the unconditional right to terminate the manufacturing and supply
provisions of this Agreement, and start manufacturing the Product independently,
and the Conditioned License shall immediately become effective; and

 

c.Shall be entitled to continue benefiting from the License and the Manufacturer
License granted under this Agreement exclusively during the Term set forth under
Section 7.1., and retain full ownership and title of the Marketing
Authorizations.

 

7.8 Consequences for Termination by Licensee. In the event that this Agreement
is terminated as a result of an uncured breach by Licensee, Licensor or
Manufacturer shall be entitled to (i) file with the relevant Government
Authorities in the Territory a Marketing Authorization assignment agreement,
materially similar to the one enclosed hereto as Schedule “E” and related
documents contained therein; (ii) immediately terminate the Pledge Agreement on
the SPV stock and on the Equipment implemented pursuant to Section 6 and related
provisions of this Agreement; and (iii) immediately receive from Licensee or any
sublicense all of the Property Rights. The foregoing without prejudice to the
Licensor or Manufacturer’s claims for damages, reimbursements, indemnification
for the losses incurred by reason of such termination or non-compliance of the
Agreement as permitted by applicable law.

 

20

 

7.9 Consequences for Termination by Licensor and/or Manufacturer. In the event
that this Agreement is terminated as a result of an uncured breach by Licensor
or Manufacturer, Licensee shall be entitled to exercise its rights under this
Agreement. The foregoing without prejudice to the Licensee’s claims for damages,
reimbursements, indemnification for the losses incurred by reason of such
termination or non-compliance of the Agreement as permitted by applicable law.

 

8. Representation, Warranties, Indemnification and Insurance.

 

8.1 Licensor and Manufacturer’s Representations. Licensor and Manufacturer,
through their legal representatives hereby individually represent and warrant
the following:

 

(a) Each of them is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation;

 

(b) Each of them has the legal power and authority to enter into and be bound by
the terms and conditions of this Agreement and to perform its obligations under
this Agreement;




(c) Each of them has taken all necessary action on its part to authorize the
execution and delivery of this Agreement. This Agreement has been duly executed
and delivered on behalf of them and constitutes a legal, valid, binding
obligation, enforceable against each of them in accordance with its terms;

 

(d) Each of them is not object to any legal, contractual or other restrictions,
limitations or conditions which conflict with its rights and obligations under
this Agreement or which might affect adversely its ability to perform under this
Agreement;

 

(e) To the best of their knowledge, there are no investigations, adverse third
party allegations, claims or actions against them, including any proceedings or
any pending or threatened action against any of them by or before COFEPRIS or
any other Government Authority, relating to (1) the Product, including the
Marketing Authorization or (2) Licensor’s Proprietary Rights;

 

(f) The execution and delivery of this Agreement will not (i) violate the
certificate of formation, operating agreement, certificate of incorporation,
by-laws or any other organizational document of each of them, (ii) conflict with
or result in a violation or breach of, or constitute a default under, any
contract, agreement or instrument to which any of them is a party or by which
any of them are bound, or result in the creation or imposition of any lien upon
any of Proprietary Rights, or (iii) violate or conflict with any law, rule,
regulation, judgment, order or decree of any court applicable to each of them;

 

21

 

(g) There are no claims pending or threatened against Licensor or any of its
Affiliates or current distributors or licensees by any third party with respect
to ownership, validity or enforceability of any of the Proprietary Rights in the
Territory. Licensor represents that it has not been notified of, nor does it
have knowledge of, any circumstances or set of circumstances that would put
Licensor on notice that use of any of the Proprietary Rights is subject to
contest in the Territory;

 

(h) As of the Effective Date, there is no claim, action or proceeding pending
or, to Licensor or Manufacturer knowledge, threatened against Licensor or its
Affiliates, in respect of the Proprietary Rights or the distribution or
commercialization of the Products in the Territory, or the transactions
contemplated by this Agreement, in respect of which Licensee would become liable
as a result of the consummation of the transactions contemplated hereby. Should
any claim, action or proceeding arise involving the Proprietary Rights or the
distribution or commercialization of the Products in the Territory, Licensor and
Manufacturer shall unconditionally cooperate, at their expense, with Licensee as
requested, to fully assert or defend Licensee’s rights under this Agreement; and

 

(i) Licensor and Manufacturer represent and warrant that all Product will be
manufactured in accordance with good manufacturing practices and when supplied
will comply with the Marketing Authorizations.

 

8.2 Licensee’s Representations. Licensee, through its legal representative
hereby represents and warrants the following:

 

(a) It is a commercial entity duly incorporated and validly existing under the
laws of the United Mexican States, as evidenced in public deed number 6,948
dated May 17, 2007, granted before Mr. Agustín Wallace Hampton Gutiérrez Katze,
Notary Public number 208 of Mexico City, Federal District, which was duly
registered in the Public Registry of Commerce of Mexico City, Federal District,
under commercial folio number 364165;

 

(b) Its legal representative is empowered with the necessary and sufficient
authority to bind the Licensor under the terms hereof, as evidenced in public
deed number 7267 dated October 18, 2007, granted by Mr. Agustín Wallace Hampton
Gutiérrez Katze, Notary Public number 208 of Mexico City, Federal District;

 

(c) Licensee has taken all necessary action on its part to authorize the
execution and delivery of this Agreement. This Agreement has been duly executed
and delivered on behalf of Licensee and constitutes a legal, valid, binding
obligation, enforceable against Licensee in accordance with its terms;

 

22

 

(d) Licensee is not subject to any legal, contractual or other restrictions,
limitations or conditions which conflict with its rights and obligations under
this Agreement or which might affect adversely its ability to perform under this
Agreement;

 

(e) To the best of its knowledge, there are no investigations, adverse third
party allegations, claims or actions against it, including any proceedings or
any pending or threatened action against it by any Governmental Authority which
may limit or in any manner affect the compliance of the obligations undertaken
hereunder;

 

(f) The execution and delivery of this Agreement will not (i) violate the
certificate of formation, operating agreement, certificate of incorporation,
by-laws or any other organizational document of Licensee, (ii) conflict with or
result in a violation or breach of, or constitute a default under, any contract,
agreement or instrument to which Licensee is a party or by which it is bound, or
(iii) violate or conflict with any law, rule, regulation, judgment, order or
decree of any court applicable to Licensee;

 

(g) As of the Effective Date there are no claims pending or, to Licensee’s
knowledge, threatened against Licensee or any of its Affiliates by any third
party, which might affect adversely its ability to perform under this Agreement.
Licensee represents that it has not been notified of, nor does it have knowledge
of, any circumstances or set of circumstances that would put Licensee in any
such situation;

 

(h) As of the Effective Date, there is no claim, action or proceeding pending
or, to Licensee’s knowledge, threatened against Licensee or its Affiliates, in
respect of which Licensor would become liable as a result of the consummation of
the transactions contemplated hereby. Should any claim, action or proceeding
arise involving the Licensor or the Manufacturing, Licensee shall
unconditionally cooperate, at its expense, with Licensor or Manufacturer as
requested, to fully assert or defend Licensor and Manufacturer’s rights under
this Agreement; and

 

(i) Licensee represents and warrants that Product will be used, promoted,
marketed, imported, offered for sale, sold and/or distributed in accordance with
good practices and in material compliance with applicable law.

 

8.3 Mutual Representations.

 

(a) The Parties understand and agree to comply with the U.S. Foreign Corrupt
Practices Act, as revised, which prohibits the promise, payment or giving of
anything of value either directly or indirectly to any government official for
the purpose of obtaining or retaining business or any improper advantage. For
purposes of this Section, “government official” means:

 

23

 

i. any official, officer, representative, or employee of, including any doctor
employed by, any non-U.S. government department, agency or instrumentality
(including any government-owned or controlled commercial enterprise), or

 

ii. any official of a public international organization or political party or
candidate for political office.

 

The Parties shall furthermore ensure that their Affiliates which have rights or
obligations under this Agreement understand and agree to comply with the U.S.
Foreign Corrupt Practices Act, as revised with regard to activities performed
under this Agreement.

 

(b) The Parties, its Affiliates and its shareholders are not engaged or in any
manner whatsoever related to illegal or illicit acts or activities and that the
financial resources used for the compliance of the obligations undertaken
hereunder derive from legal activities and sources. The Parties further
represent that they are in full compliance with all applicable laws, rules and
regulations that are applicable to their activities.

 

8.4 Licensor and Manufacturer Indemnification. Licensor and Manufacturer hereby
jointly and severally agree to defend, hold harmless and indemnify Licensee, its
Affiliates and its and their agents, directors, officers and employees from and
against any liability or loss or liability for any and all judgments, claims,
causes of action, suits, proceedings, losses, damages, demands, fees, expenses,
fines, penalties or costs (including reasonable attorney’s fees, costs and
disbursements) resulting from suits, claims, actions and demands, in each case
brought by a third party arising out of: (a) a breach of any of Licensor’s
and/or Manufacturer’s representations and warranties under Section 8 or , (b)
any bodily harm or death caused by the on-label use of the Product, (c) any
liability in connection with the importation and manufacture of the Product by
Manufacturer, including without limitation recalls, warranty claims and product
liability claims.

 

8.5 Licensee Indemnification. Licensee hereby agrees to defend, hold harmless
and indemnify Licensor, its Affiliates and its agents, directors, officers and
employees from and against any liability or loss or liability for any and all
judgments, claims, causes of actions, suits, proceedings, losses, damages,
demands, fees, expenses, fines, penalties or costs (including reasonable
attorney´s fees, costs, and disbursements), resulting from suits, claims,
actions and demands, in each case brought by a third-party arising out of: (a) a
breach of any of Licensee’s representations and warranties under this Section 8,
(b) any bodily harm or death caused by the off-label promotion of the Product by
Licensee, (c) any liability in connection with the marketing, sale or
distribution by Licensee of the Products, including without limitation recalls,
warranty claims and product liability claims.

 

24

 

8.6 Indemnification Procedure. If the indemnitee becomes aware of a third-party
claim that (if successful) will result in a loss to be indemnified under this
Section, the indemnitee will promptly notify the indemnitor in writing. Failure
or delay in giving such notice shall not affect the right to be indemnified
except to the extent that it prejudices the defense of the claim. If the
indemnitor acknowledges that the claim (if successful) will result in a loss
within its obligation to indemnify under this Section, it may assume the defense
by giving the indemnitee written acknowledgement of its indemnity obligation and
notice of its election to assume the defense within five (5) calendar days after
receiving the notice of the claim. If the indemnitor acknowledges its obligation
to indemnify and assumes the defense, it will have both the duty to defend and
the right to control the defense. The indemnitor will conduct the defense in a
prudent manner and will keep the indemnitee reasonably informed as to the status
of the defense. The indemnitee will cooperate with the defense and may retain
separate counsel at its own expense to participate in, but not control, the
defense. The indemnitor shall not settle a claim without the consent of the
indemnitee, and that consent may not be unreasonably withheld or delayed. If the
indemnitor does not timely assume the defense, the indemnitee will have the
right (but no duty) to defend or settle the claim at the risk of the indemnitor.
The indemnitor will reimburse the indemnitee for its expenses (including
reasonable attorney’s fees) of defending or settling the claim.

 

8.7 Insurance. Each Party agrees to maintain product liability insurance
consistent with industry standards for a product of this nature, and shall name
the other as an additional insured under such policy for bodily injury and
property damage for commercial general liability, including product liability.
Each Party shall include the other Party as “Additional Insureds” under its
product liability insurance policy and shall further provide, within thirty (30)
days of the other Party’s request, Certificates of Insurance verifying insurance
limits agreed upon as well as a thirty (30) day Notice of Cancellation,
Non-Renewal or material change thereto. All such insurance information shall be
kept in confidence in the same manner as any other Confidential Information
disclosed by one Party to the other. Neither Party’s liability under this
Agreement shall be limited by the amount of insurance that it maintains.

 

9. Miscellaneous.

 

9.1 Liability. Nothing in this Agreement shall be effective to limit or restrict
any liability of any Party in respect of:

 

i. Death, personal injury, loss or claim resulting from fraud, gross negligence
or wilfull misconduct as otherwise prohibited by law; or

 

ii. Any fraudulent or negligent misrepresentation.

 

Subject to paragraphs (i) and (ii) herein above, the Parties will not be liable
to the other for any punitive, incidental, special, indirect or consequential
damages, including loss of profits, revenue or income, diminution in value or
loss of business reputation or opportunity relating to the breach or alleged
breach of this Agreement.

 

25

 

For the avoidance of doubt, the provisions of each sub-section of this Section
9.1 shall each be construed as a separate exclusion of liability.

 

The Parties acknowledge that monetary damages may be inadequate for a breach of
this Agreement by any Party. Accordingly, the Parties agree that any other Party
may seek the granting of injunctive relief as one of the remedies available to
it in respect of any breach by any Party.

 

9.2 Entire Agreement. This Agreement, together with its Schedules, contains the
entire agreement of the Parties regarding the subject matter hereof and
supersedes all prior agreements, understandings and negotiations regarding the
same. This Agreement may not be modified or supplemented except by a written
instrument signed by the Parties. Furthermore, it is the intention of the
Parties that this Agreement shall be controlling over additional or different
terms of any order, confirmation, invoice or similar document, even if accepted
in writing by the Parties, and that waivers and amendments shall be effective
only if made by negotiated waiver agreements clearly understood by the Parties
to be an amendment or waiver.

 

9.3 Severability. If any provision of this Agreement shall be held illegal or
unenforceable, that provision shall be limited or eliminated to the minimum
extent necessary so that this Agreement shall otherwise remain in full force and
effect and enforceable.

 

9.4 Further Assurances. Each Party hereto agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts as may be
reasonably necessary or appropriate in order to carry out the purposes and
intent of this Agreement, including without limitation, execution of a redacted
version of this Agreement in order to file for registration at the relevant
patent or trademark offices within the Territory of the licenses granted herein
using a ratification of license document substantially in the form of Schedule
“D” of this Agreement.

 

9.5 Use of Party's Name, Press Release. Except as provided in this Agreement, no
right, express or implied, is granted by this Agreement to either Party to use
in any manner the name or trademark of the other. Within twenty (20) business
days following execution of this Agreement, each Party may release a mutually
acceptable press release (or other public announcement) announcing the execution
of this Agreement, and Licensor may use Licensee’s name and make reference to
this Agreement in its securities filings.

 

9.6 Assignment. This Agreement may not be assigned by either Party without the
prior consent of the other Party (and any attempt to do so will be void), which
consent shall not be unreasonably withheld, conditioned or delayed.

 

Any assignment or transfer of rights that infringe the provisions of this
Section shall be null and void.

 

26

 

9.7 Notice Delivery. All notices, consents, or approvals required by this
Agreement shall be in writing sent by certified or registered air mail, postage
prepaid, personal notice or by confirmed facsimile to the Parties at the
addresses set forth in the preamble of this Agreement or such other addresses as
may be designated in writing by the respective Parties. Notices shall be deemed
effective on the date of confirmed receipt. For the purposes of Section 3.4, the
Parties appoint the following e-mail addresses:

 



  Licensee: Ignacio Gonzalez (          )     Xavier Bay (          )        
Manufacturer: Everardo Garibay (          )     Everardo Orozco (          )



  

9.8 Relationships of the Parties. All Parties are independent contractors under
this Agreement. Nothing contained in this Agreement is intended nor is to be
construed so as to constitute Licensor, Manufacturer and/or Licensee as
partners, agents or joint venturers with respect to this Agreement. Neither
Party hereto shall have any express or implied right or authority to assume or
create any obligations on behalf of or in the name of the other Party or to bind
the other Party to any contract, agreement or undertaking with any third party.

 

Due to the fact that the Licensee and Manufacturer are companies that according
to Section 13 of the Federal Labor Law of Mexico (“Ley Federal del Trabajo”)
have own and enough elements to fulfill and perform the activities entrusted
under this Agreement, each of them will be the only Party liable for the
fulfillment of each and all employer’s obligations with respect to their
employees, workers and agents, since there exists no labor relationship between
the Licensor and the Licensee’s employees, nor between Licensee and
Manufacturer’s employees. Consequently, the Licensee or Manufacturer, as the
case may be, will indemnify and hold the other Parties safe and harmless, with
respect to any labor claims or of any other kind filed against them by their
personnel, or by any agencies, including but not limited to, the Mexican Social
Security Institute, the National Workers Housing Fund, as well as other
competent agencies.

 

9.9 Waiver. The waiver by either Party of a breach of any provisions contained
herein shall be in writing and shall in no way be construed as a waiver of any
subsequent breach of such provision or the waiver of the provision itself.

 

9.10 Dispute Resolution and Applicable Law. Any dispute regarding this Agreement
shall first be referred to the CEO of the respective Parties for negotiation. If
the CEO’s are unable to resolve a dispute within the following fifteen (15)
calendar days from the request by any of the Parties to mediate, unless such
term is extended by the written agreement of the Parties, any such dispute shall
be governed by and construed in accordance with the law of the State of New
York, without regard to conflict of law principles. Each of the Parties hereby
consents to the exclusive jurisdiction of the Courts of the State New York over
any and all disputes arising hereunder. Furthermore, each of the Parties hereby
expressly and irrevocably waives any claim or defense in any such action or
proceeding based on any alleged lack of personal jurisdiction, improper venue or
forum non-conveniens or any similar basis.

 

27

 

9.11 Waiver of Jury Trial. Each of the Parties hereby waives to the fullest
extent permitted by applicable law any right it may have to a trial by jury with
respect to any action o liability directly or indirectly arising out of, under
or in connection with this Agreement or the transactions contemplated by this
Agreement. Each of the Parties hereby (a) certifies that no representative,
agent or attorney of any other Party has represented, expressly or otherwise,
that such other Party would not, in the event of such action or liability, seek
to enforce the foregoing waiver, and (b) acknowledges that it has been induced
to enter into this Agreement and the transactions contemplated by this
Agreement, as applicable, by, among other things, the mutual waivers and
certifications in this Section 9.11.

 

9.12 Captions. Section captions are for convenience only and in no way are to be
construed to define, limit or affect the construction or interpretation hereof.

 

9.13 Force Majeure. A Party shall not be liable for nonperformance or delay in
performance (other than obligations regarding confidentiality) caused by any
event reasonably beyond the control of such Party including, but not limited to
wars, hostilities, revolutions, riots, civil commotion, national emergency,
strikes, lockouts, epidemics, fire, flood, earthquake, force of nature,
explosion, embargo, or any other Act of God, or any law, proclamation,
regulation, ordinance, or other act or order of any court, government or
governmental agency.

 

9.14 Usage. Except as otherwise specifically indicated, all references to
Section numbers refer to Sections of this Agreement, and all references to
Schedules refer to Schedules attached hereto and incorporated herein. The words
“herein”, “hereof”, “hereunder” “hereinafter”, and words of similar import refer
to this Agreement as a whole and not to any particular Section hereof. The
definition in this Agreement shall apply equally to both the singular and plural
forms of the terms defined, and unless otherwise provided in the Schedules all
defined terms in the Agreement shall be applicable to the same. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”, unless such phrase
otherwise appears.

 

9.15 Statutory References. Any references to any statute, law, regulation,
ordinance, treaty or protocol shall be deemed to include any amendments thereto
from time to time or any successor statute, law, regulation, ordinance, treaty
or protocol thereof.

 

9.16 Counterparts. This Agreement may be executed in two or more counterparts,
in original all of which shall be considered one and the same agreement, and all
of which shall become effective when one or more such counterparts have been
signed by each of the Parties and delivered to the other Party.

 

28

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of August 9,
2012.

 

 

LICENSOR:

Oculus Innovative Sciences, Inc.

 

      By: /s/ Robert Miller  

Name: Robert Miller

Title: Chief Financial Officer

 

 

 

LICENSEE:

More Pharma Corporation, S. de R.L. de C.V.

     

 

By: /s/ Francisco Xavier Bay Presa

 

Name: Francisco Xavier Bay Presa

Title: Legal Representative

 

 

MANUFACTURER:

Oculus Technologies of Mexico, S.A. de C.V.

     

 

By: /s/ Everardo Garibay

 

Name: Everardo Garibay

Title: Legal Representative

29

 

SCHEDULE “A”

 

PRODUCTS, PRICES AND MINIMUM PURCHASE REQUIREMENTS:

 

A) PRODUCTS AND PRICES:

 

An ongoing Transfer Price in the following Mexican Pesos amounts per unit, plus
VAT (Value Added Tax or “Impuesto al Valor Agregado”), for all sales in the
Territory shall be as follows:

 



  Microdacyn60 5 liter private presentation: $ [ ]*   Microdacyn60 5 liter
government: $ [ ]*   Microdacyn60 1 liter: $ [ ]*   Microdacyn60 1 liter
(Ergonomic): $ [ ]*   Microdacyn60 1 liter (NPTH): $ [ ]*   Microdacyn60 240 ml
presentation: $ [ ]*   Microdacyn60 120 ml presentation: $ [ ]*   Microdacyn60
60 ml (Sample): $ [ ]*   M60 Hydrogel 250 gr.: $ [ ]*   M60 Hydrogel 100 gr.: $
[ ]*   M60 Hydrogel 10 gr. Sachet (Sample): $ [ ]*   Gramaderm 50gr.
presentation: $ [ ]*





 

B) MINIMUM PURCHASE REQUIREMENTS:

 

Mexico:

Year 1: [ ]* MXP

Year 2: [ ]* MXP

Year 3: [ ]* MXP

Year 4: [ ]* MXP

Year 5: [ ]* MXP

Years 6 - 10: no less than [ ]* MXP per year

Years 11+: no less than [ ]* MXP per year

 

The Parties agree that these amounts are based on the current competitive and
regulatory conditions. The Minimum Purchase Requirements may be reconsidered by
mutual agreement in case of a significant change in the competitive and/or
regulatory environment, as well as new product expansion.

 

 



_______________



* Confidential material redacted and separately filed with the Commission.

 

 

30

 

SCHEDULE “B”

 

PATENTS AND PATENT APPLICATIONS

 

PCT APPLICATIONS PCT/US2002/[ ]* PCT/US2004/[ ]* PCT/US2006/[ ]* PCT/US2006/[ ]*
PCT/US2006/[ ]* PCT/US2007/[ ]* PCT/US2007/[ ]* PCT/US2007/[ ]* PCT/US2008/[ ]*
PCT/US2009/[ ]* PCT/US2010/[ ]* PCT/US2010/[ ]* PCT/US2010/[ ]*

 

 

The above mentioned applications numbers also include the national phase
applications that already have been or will be submitted and their granting as
Patents within the Territory.

 

 



_______________



* Confidential material redacted and separately filed with the Commission.

 

 

31

 

SCHEDULE “C”

 

MEXICAN TRADEMARKS REGISTRATIONS

 

SOLICITUD (APPLICATION)

No:

REGISTRO (REGISTRATION) No: MARCA (TRADEMARK) 803182 956237 MICRODACYN60 881456
1071757 MICRODACYN60 1010141 1106566 GRAMADERM 1010143 1106567 GRAMADERM

 

 

 

 

32

 



SCHEDULE “D”

RATIFICACIÓN DE CONTRATO DE LICENCIA

/ LICENSE AGREEMENT RATIFICATION

ENTRE /BETWEENOCULUS TECHNOLOGIES OF MEXICO, S.A. DE C.V.

Y / AND

More Pharma Corporation, S. de R.L. de C.V.

VIGENTE A PARTIR DE / EFFECTIVE AS OF

August 15, 2012

 

 



CONSIDERANDO QUE, con fecha 15 de agosto de 2012, OCULUS TECHNOLOGIES OF MEXICO,
S.A. DE C.V. (“Oculus”) y More Pharma Corporation, S. de R.L. de C.V. (“More
Pharma”) celebraron un contrato de licencia y suministro (en lo sucesivo el
“Contrato de Licencia”) por virtud del cual Oculus otorgó a More Pharma una
licencia exclusiva, para usar y sublicenciar en México las solicitudes de
registro de marca y los registros de marca listados en el Anexo 1 del presente
documento de ratificación de licencia (en lo sucesivo las “Marcas”) con el
objeto de promover, distribuir, comercializar y vender los productos que amparen
dichas Marcas, y que ahora ambas partes acuerdan firmar el presente documento de
ratificación con el único objeto de registrar dicha licencia ante el Instituto
Mexicano de la Propiedad Industrial;

 

CONSIDERANDO QUE, Oculus y More Pharma acuerdan incorporar por referencia a este
documento de ratificación de licencia, todos los términos y condiciones por las
partes acordadas respecto al uso y protección de las Marcas en el Contrato de
Licencia.

 

El Suscrito,

en representación de Oculus una sociedad constituida de conformidad con las
leyes de la República Mexicana y principal lugar de negocios en Industria
Vidriera 81, Fracc. Industrial Zapopan Norte, C.P. 45130, Zapopan, Jalisco,
declara bajo protesta de decir verdad que su representada es única titular de
las Marcas.

 

Con base en lo anterior Oculus en este acto ratifica la licencia exclusiva para
usar y sublicenciar las Marcas, a More Pharma , una sociedad constituida de
conformidad con las leyes de México con domicilio y principal lugar de negocios
Av. Ejército Nacional 926, Interior 203 Col. Los Morales, Sección Palmas, C.P.
11540, Distrito Federal, México.

 

WHEREAS, on August 15, 2012, OCULUS TECHNOLOGIES OF MEXICO, S.A. DE C.V.
(“Oculus”) and More Pharma Corporation, S. de R.L. de C.V. (“More Pharma”)
entered into a license and supply agreement (the “License Agreement”) pursuant
to which Oculus granted to More Pharma a exclusive license to use and sublicense
in Mexico the trademark applications and trademark registrations which are
listed in Schedule 1 of this license ratification agreement (the “Trademarks”)
with the purpose of promote, market, distribute and sell the products that
protect these Marks, and that now both parties agree to sign this document of
ratification for the sole purpose of registering the license before the Mexican
Institute of Industrial Property;

 

WHEREAS, Oculus and More Pharma agree to incorporate by reference to this
ratification of license document, all the terms and conditions agreed between
them under the License Agreement.

 

The undersigned,

in representation of Oculus a corporation organized under the laws of Mexico,
having its address and principal place of business at Industria Vidriera 81,
Fracc. Industrial Zapopan Norte, C.P. 45130, Zapopan, Jalisco, warrants that it
is the owner of the trademark registrations and trademark applications.

 

Based on the foregoing Oculus hereby ratifies the exclusive license to use and
sublicense the Trademarks to More Pharma, a corporation dully organized under ,
Mexican law having its address and principal place of business at Av. Ejército
Nacional 926, Interior 203 Col. Los Morales, Sección Palmas, C.P. 11540, Mexico
City, Mexico.

 

33

 

 

Ambas partes han acordado generar y firmar este documento de ratificación del
Contrato de Licencia con el único propósito de solicitar la inscripción de las
licencias ahí otorgadas en el Instituto Mexicano de la Propiedad Industrial y de
acuerdo con el artículo 10 del Reglamento de la Ley Mexicana de la Propiedad
Industrial.

 

Ambas partes han acordado en el Contrato de Licencia que:

 

(i) Oculus, tendrá la primera opción y derecho de proteger y hacer valer los
derechos inherentes a las Marcas. Sin embargo, en caso que Oculus decida no
ejercer su opción y derecho More Pharma podrá tomar las acciones que considere
necesarias para proteger y hacer valer los derechos inherentes a las Marcas.

 

(ii) Ambas partes deberán notificarse oportunamente respecto de: (a) el uso no
autorizado de las Marcas en Mexico, y respecto de la existencia de cualquier
uso, solicitud o registro de una marca que entre en conflicto o sea similar en
grado de confusión a una o más de las Marcas; (b) cualquier acto que implique
una amenaza de infracción o competencia desleal que involucre a las Marcas o que
pudieran afectar los derechos de cualquiera de ellas respecto del uso de las
Marcas; o (c) cualquier alegato o reclamo, ya sea judicial o extrajudicial, en
caso de que el uso de las Marcas infrinjan una marca u otros derechos de
cualquier tercero.

 

En esta documento de ratificación del Contrato de Licencia no han sido incluidas
disposiciones y cláusulas confidenciales relacionadas con contraprestaciones, ni
cláusulas o disposiciones que no tengan relación con la licencia de uso de las
Marcas de acuerdo con lo establecido en el artículo 10 del Reglamento de la ley
mexicana de la Propiedad Industrial, el cual permite omitir dichas disposiciones
de las copias o versiones que son usadas para propósitos de inscripción.

 

Oculus y More Pharma reconocen que entre otros términos y condiciones del
Contrato de Licencia de Marcas, se establece que la vigencia del mismo de
veinticinco (25) años es veinticinco años contado a partir del 15 de agosto de
2012, vigencia que será renovada automáticamente por plazos de un (5) años,
salvo que el mismo sea terminado por cualquiera de las partes de conformidad con
los mecanismos de terminación previstos en el Contrato de Licencia.

 

Both parties have agreed to produce and execute this version of the License
Agreement for the sole purpose of recording the licenses granted there under at
the Mexican Institute of Industrial Property in accordance with the article 10
of the Regulations to the Mexican Law on Industrial Property.

 

Both parties have agreed in the Trademark License Agreement that:

 

(i) Oculus shall have the first option and right to protect, enforce or
otherwise maintain the Trademarks. However, in case Oculus decided not to
exercise its option and right More Pharma Shall be entitled to take the actions
it deems appropriate to protect and enforce the Trademarks.

 

(ii) Each Party shall notify promptly notify the other if they become aware of:
(a) any uses of, or any applications or registrations for, a trademark, service
mark, trade name or domain name that conflicts with or is confusingly similar to
one or more of the Marks; (b) any acts of threatened acts of infringement,
unfair competition or dilution involving the Trademarks or that might affect or
injure the rights of both parties in connection with the use of the Trademarks;
or (c) any allegations or claims, whether or not made in a lawsuit, that the use
of the Trademarks infringes a trademark or service mark or other rights of any
other entity.

 

In this version of the License Agreement no provisions and confidential clauses
dealing with royalties, nor clauses or provisions which are unrelated to the use
of the Trademarks licensed have been included in accordance with what is
established in article 10 of the Regulations to the Mexican Law on Industrial
Property, which allows to omit such provisions from the copies or versions that
are used for recordation purposes.

 

Oculus and More Pharma acknowledge that, among other terms and conditions of the
License Agreement, it has been agreed that the term of the same is twenty five
(25) years as of August 15th, 2012, which will be automatically renewed every
five (5) years- thereafter unless terminated by either Party in accordance with
the mechanisms of termination established in the License Agreement..

 



 

34

 

 

Oculus y More Pharma convienen que, en caso de controversia o conflicto entre
los términos del presente documento de ratificación y los términos de la versión
completa del Contrato de Licencia, aquellos de la versión completa del Contrato
de Licencia prevalecerán.

 

 

Firmado en México D.F. a los 15 días del mes de agosto de 2012.

 

 

Oculus and More Pharma agree that in the event of controversy or conflict,
between the provisions of this ratification of license document and the
provisions of the complete version of the License Agreement, those of the
complete version of the License Agreement shall prevail.

 

 

Signed this15th day of August of 2012.

 

 

 

OCULUS TECHNOLOGIES OF MEXICO,

S.A. DE C.V.

  More Pharma Corporation,
S. de R.L. de C.V.

 

 

      Firma/     Firma/   Signature:     Signature:   Por/By: Everardo Garibay
Ramírez   Por/By: Francisco Xavier Bay Presa Cargo/Title: Legal Representative  
Cargo/Title: Legal Representative           Testigo/     Testigo/   Witness:
Ricardo Chacón López-Velarde   Witness: Tanya Indra Escamilla Luján

 



 

35

 



 

“ANEXO 1” / “ANNEX 1”

AL / TO THE

RATIFICACIÓN DE CONTRATO DE LICENCIA

/ RATIFICATION OF LICENSE AGREEMENT

ENTRE /BETWEEN

OCULUS TECHNOLOGIES OF MEXICO, S.A. DE C.V.

y/and

More Pharma Corporation, S. de R.L. de C.v.

 

A.MEXICO

 

SOLICITUD (APPLICATION) No: REGISTRO (REGISTRATION) No: MARCA (TRADEMARK) 803182
956237 MICRODACYN60 881456 1071757 MICRODACYN60 1010141 1106566 GRAMADERM
1010143 1106567 GRAMADERM

 

 

 

36

 







 

SCHEDULE “E”

 



ACQUISITION OPTION

EXECUTED BY MORE PHARMA CORPORATION S. DE R.L. DE C.V. (“MP”) IN BENEFIT OF
OCULUS TECHOLOGIES OF MEXICO, S.A.DE C.V. (“OCULUS”).

 

STATEMENTS

 

1. MP declares through its representatives:

 

a) That it is a commercial entity duly incorporated according to Mexican law, as
evidenced in public deed number 6,948, registered in the Public Registry of
Commerce of Mexico City, under number 364165.

 

b) That their representatives have the necessary and sufficient authority to
enter into this agreement, as evidenced in public deed number 7267, authority
not being modified, revoked or limited in any manner up to the date of signature
of this agreement.

 

2. OCULUS declares through its representatives:

 

a) That it is a commercial entity duly incorporated according to Mexican law, as
evidenced in public deed number 3605, granted on April 30 of 2003 before
Commercial Broker number 1 of the Estate of Michoacán, Lic. Armando G. Manzano
Alba, registered in the Public Registry of Commerce of Michoacán, under
commercial folio number 041.

 

b) That their representatives have the necessary and sufficient authority to
enter into this agreement, as evidenced in public deed number 95370, authority
not being modified, revoked or limited in any manner up to the date of signature
of this agreement.

 

By virtue of the foregoing, the parties agree on the following:

 

CLAUSES

 

Subject to the conditions described below MP hereby grants to OCULUS an option
to acquire, directly or through an appointed designee (such appointment to be
duly notified to MP) (the “Designee”) the health registrations referred in Annex
1 (the “Health Registrations”). Said acquisition option may be exercised by
OCULUS exclusively when MP incurs in any termination cause, under a certain
License, Exclusive Distribution and Supply Agreement dated August 8, 2012 a copy
of which is included as Annex 2. In view of the above, the parties agree that MP
may fulfill this obligation by transferring the Health Registrations to OCULUS
or to its Designee within 10 business days as of the date OCULUS has exercised
its right of acquisition option. Likewise, the parties agree and accept that
OCULUS shall have the right to appoint a third party in order that the Health
Registrations are transferred to OCULUS by MP, such appointment to be made on or
prior to the date the acquisition option is exercised.

 

41

 

 

The price for the acquisition of such Health Registrations shall be the amount
of US$1.00 (one dollar 00/100 US CY.) for each of them. It is further agreed
that in order to exercise the acquisition option it will be sufficient that
OCULUS or its Designee gives written notice to MP if the exercise of it right to
acquire such Health Registrations, provided OCULUS shall simultaneously pay to
MP the amount established in this paragraph. In the event of creation of the
transfer to a third party, such price shall also be paid simultaneously on the
date when the transfer takes place. OCULUS shall be entitled to exercise its
acquisition option or its right to appoint a third party under the terms of this
clause, either once with respect to all the Health Registrations or partially,
in the understanding that in the latter event, it can make it gradually with
respect to one or more Health Registrations, until it has exercises it with
respect to all of them.

 

Consequently the parties shall have a 15 (fifteen) calendar days-term following
the date on which MP receives from OCULUS or its Designee, notice to exercise
the acquisition option on the Health Registrations, or of the date of execution
of the act having originated the transfer of the Health Registrations to the
third party appointed by OCULUS, to prepare, sign and file before the
corresponding agencies the agreements and necessary documents, either public or
private, in order to formalize the transfer of the rights and obligations of the
Health Registrations. The expenses deriving from the foregoing shall be borne by
OCULUS, unless the exercise of the option or the transfer of the Health
Registrations to its Designee has been motivated by a breach of MP.

 

In any of the events under the terms established in the previous paragraphs,
OCULUS or its Designee shall have the right to immediately exercise the
acquisition option, as well as OCULUS has the right to appoint the third party
to carry out the transfer of the Health Registrations in favor of the latter, as
set forth in this clause.

 

MP grants in this act a Special Irrevocable Power in favor of Mrs. Everardo
Garibay Ramírez, Jim Schutz and Bruce Thorton (OCULUS’ representative),
individually or collectively, any of the empowered would be able to sign,
private and/or public documents, and execute any other actions in order to
fulfillment the duty’s that MP assumes in terms of the present clause. This
power is granted as Irrevocable, because it constitutes a form to fulfillment of
the duties assumed by MP in terms of this agreement and in accordance with the
article 2596 of the Federal Civil Code.

 

The parties establish as their domiciles for receiving notifications the
following:

 

OCULUS Industria Vidriera 81,   Zapopan, Jalisco   C.P. 45130, México         MP
Avenida Ejército Nacional No. 926, Interior 203,   Colonia Los Morales Sección
Palmas   C.P. 11540 México D.F., México

 

42

 

 

All notices and notifications that the parties should give to the other and are
related to this agreement, shall be made in writing and will be regarded as
received if they are delivered at the above-mentioned domiciles. Notices may be
delivered by any means allowing evidence of its reception.

 

The parties in this acquisition option upon reading and acknowledging its scope
and legal effects, sign it in two counterparts in México City, on August 15,
2012.

 

 

OCULUS

 

 

 

EVERARDO GARIBAY RAMÍREZ

 

 

MP

 

 

 

FRANCISCO XAVIER BAY PRESA

 

 

 

 

 

 

 

 

 

43

 

 



SCHEDULE “F”

EQUIPMENT

 

 

MD REDOX Serial Number / No de Serie: 1548724-BZ2

MD REDOX Serial Number / No de Serie: 1726932-XA3

 

 

Enclosed documents regarding the import pediment.

 

 

 

 

 

 

 

 

 

45

 

 

SCHEDULE “G”

PRODUCT LABELING

 

 

All Product supplied under this Agreement shall be in the same formulations,
presentations, pack sizes and with the existing product labeling and package
inserts as provided in the different documents enclosed in connection with the
following products:

 

 

Microdacyn60 5 liter private presentation

Microdacyn60 5 liter government

Microdacyn60 1 liter

Microdacyn60 1 liter (Ergonomic)

Microdacyn60 1 liter (NPTH)

Microdacyn60 240 ml presentation

Microdacyn60 120 ml presentation

Microdacyn60 60 ml (Sample)

M60 Hydrogel 250 gr.

M60 Hydrogel 100 gr.

M60 Hydrogel 10 gr. Sachet (Sample)

Gramaderm 50gr. presentation

 

 

 

46



 

 



